DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on February 23, 2021 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. Applicant’s claim amendments have necessitated new grounds of rejections set forth below.

Status of the Claims
	Claims 1, 3-5, 7, and 10-18 are pending. Claims 12-18 are withdrawn. Claims 2, 6, 8, and 9 are cancelled. Claims 1, 3-5, 7, 10, and 11 are under consideration in this action.

Election/Restrictions
Applicant’s election of Group I (claims 1-11) in the reply filed on October 20, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 3-5, 10, and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in particular, a natural phenomenon (product of nature) without significantly more. The claims a directed to compositions comprising a consortium of microorganisms of the genus, Calothrix sp., a substrate or immobilizing vehicle, a soil pH buffer, and moisture. As evidenced by the instant Specification, the claimed Calothrix sp. are naturally found in soil (P.G. Pub., para.0068). Moisture refers to the water content of the formulation (P.G. Pub. para.0034). As evidenced by the instant claim 1, for example, naturally occurring material, such as peat, are encompassed as the substrate or immobilizing vehicle. As evidenced by claim 1, for example, naturally occurring material, such as calcium carbonate, are encompassed as the soil pH buffer when present. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there appears to be no indication in the specification that mixing the aforementioned naturally occurring components into a single composition as claimed results in a product wherein the naturally occurring components have any characteristics (structural, functional, or otherwise) that are different from their respective naturally occurring counterparts. Thus, the mixture does not have markedly different characteristics from what occurs in nature.

Response to Arguments
Applicant's arguments filed February 23, 2021 have been fully considered but they are not persuasive.
(1) Applicant argues that the amended claim 1 includes additional elements to obviate the Section 101 rejections.

With regards to Applicant’s argument (1), the traversal argument is not found persuasive. The rationale for why the claims as currently amended are directed to a judicial exception, in particular, a product of nature, are set forth above. Applicant does not appear to explicitly point out what the additional elements are that obviate the above rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation of the consortium of microorganisms of genus Calothrix sp. being present at a concentration ranging from 1x101 to 1x1030 CFU/g, and the claim also recites that the consortium of microorganisms of genus Calothrix sp. is present at 1x102 CFU/g and 1x1020 and 1x1030 and 1x1010, which are narrower statements of the first recited range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Furthermore, as currently written, the consortium of microorganisms are present at 5 different amounts and ranges simultaneously. Thus, the claim is unclear as to what the concentration is to be interpreted as. For the purposes of examination, the claim will be interpreted as the consortium of microorganisms of genus Calothrix sp. being present at a concentration ranging from 1x101 to 1x1030 CFU/g.


Response to Arguments
Applicant's arguments filed February 23, 2021 have been fully considered but they are not persuasive.
(2) Applicant argues that claim amendments obviate the Section 112 rejections.

With regards to Applicant’s argument (2), in light of Applicant’s claim amendment, a new rejection is made against claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 3, 5, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (KR 20040028034 A; citations from Google English machine translation; of record), Selvi et al. (Selvi) (International Journal of Life science & Pharma Research; of record), and Fiato et al. (Fiato) (US 2014/0345341 A1; of record).
Applicant claims a bacterial inoculating formulation based on a microorganism consortium of genus Calothrix sp. to increase yield and quality of vegetable crops, the formulation comprising:
a) a consortium of microorganisms of genus Calothrix sp. at a concentration ranging from 0.05% to 10% by weight, wherein the consortium of microorganisms of genus Calothrix sp. are selected from the group recited in claim 1;
b) a substrate or immobilizing vehicle to immobilize the microorganisms at a concentration ranging from 2% to 80% by weight, wherein the substrate or immobilizing vehicle to immobilize the microorganism is selected from the group recited in claim 1;
c) a soil pH buffer at a concentration ranging from 0% to 3% by weight, wherein the soil pH buffer is selected from the group recited in claim 1; and
d) moisture at a concentration ranging from 7% to 97.95% by weight.

Yang discloses a medium for actively propagating cyanobacteria, which is ultimately used as a fertilizer for the growth of agricultural products (title; abstract). The medium for growing the cyanobacterial comprises 60-85 wt.% organic wastes (reading on substrate), a final moisture content of 5-35 wt.%, and 1 wt.% or less of the cyanobacteria (abstract; Yang claim 1). The cyanobacteria may be from the genus Calothrix (pg.3, para.13). 
Yang’s product provides an eco-friendly method that can improve the quality and productivity of agricultural products at low cost and effort. When the soil is inoculated with cyanobacterial reactants, the cyanobacterial layer, called the microbiotic soil crust, is continuously activated in the near-term soil in the short term. The product ultimately provides nutrients and oxygen that plants can use to promote growth and improve performance (pg.2, Description, para.8)
Yang discloses that cyanobacteria produce large amounts of secretions during their growth, forming a thick envelop (mucous envelop or mucilage sheath) outside the cell. Soil botanists have found Calothrix) used in Yang’s cyanobacterial fertilizer has active metabolism and is continuously growing, absent evidence to the contrary, the cyanobacteria used in Yang’s fertilizer is in a viable state.
Yang’s cyanobacterial fertilizer is applied to soil and may be used in the cultivation of crops such as rice. Yang’s Example 2 demonstrates the application of their cyanobacterial fertilizer for the cultivation of rice, and it was found that after application, the roots of the rice can be seen as thick white roots and vigorously stretched. Yang discloses that it is thought that this is because the cyanobacteria supply sufficient oxygen and nutrients to the roots, which makes the root growth strong (pg.5, para.5-9). 
Yang discloses that their cyanobacterial fertilizer promotes the growth of cyanobacteria in the soil and continuously supplies various organic nutrients, oxygen, and growth promoting substances to plants through their metabolism, thereby significantly reducing the use of chemical fertilizers, and promotes the strength growth of the crops, in particular the roots. (pg.6, para.1-2). 

Yang does not appear to explicitly disclose (i) the specific species of Calothrix; or (ii) the specific substrate or immobilizing vehicle. Selvi and Fiato are relied upon for this disclosure. Their teachings are set forth herein below. 

Selvi discloses that the cyanobacteria, Calothrix castelli, fixes atmospheric nitrogen in rice paddy soils and also enhances the soil fertility (ABSTRACT; pg.L-34, col.1, para.1; pg.L-38, 4. CONCLUSION).
Fiato discloses biofertilizer formulations comprising cyanobacteria, such as those of the genus, Calothrix (para.0044, 0045, 0050). The biofertilizer propagates on the soil surface and contributes to enhancing plant growth enhancement (para.0055). Fiato discloses that the carrier component of the biofertilizer should have the following characteristics: a high organic matter; low soluble salts; high moisture holding capacity; and provide a nutritive medium for the growth of bacteria and prolong their survival. Among the suitable carriers include peat, which is neutralized by addition of 1% calcium carbonate (para.0091, 0092).
Fiato discloses that the biofertilizer may be granulated (i.e. reading on being in the form of granules), in the form of pellets (reading on agglomerations or granules), or mixed with water and sprayed on crops (reading on being in liquid form) (para.0069).

As discussed above, Yang is directed to a cyanobacterial fertilizer comprising cyanobacteria, such as those of the genus Calothrix, which is applied to soil to enhance the growth of crops, such as rice. In light of Selvi’s disclosure that Calothrix castelli is known to fix atmospheric nitrogen in rice paddy soils and enhance soil fertility, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Yang and Selvi, and use Calothrix castelli as the specific species of Calothrix cyanobacteria in Yang’s cyanobacterial fertilizer. One of ordinary skill in the art would have been motivated to do so as Calothrix castelli was found to enhance soil fertility and fix atmospheric nitrogen in rice paddy soils, which is beneficial in that it would provide nutrients to the crops, thus enhancing their growth. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Yang discloses the inclusion of Calothrix cyanobacteria in their fertilizer for application to soil and enhancing the growth of crops, and Selvi Calothrix castelli is a species of Calothrix known to enhance soil fertility and fix atmospheric nitrogen in rice paddy soils.
Both Yang and Fiato are directed to biofertilizers comprising cyanobacteria, such as Calothrix. In light of Fiato’s disclosure of forms biofertilizers are known to take, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to further combine the teachings of Yang and Selvi with the teachings of Fiato, and form the cyanobacterial fertilizer of the combined teachings of Yang and Selvi discussed above into a form as disclosed by Fiato (e.g. granules, pellets, or liquid). One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so as such forms are disclosed as art recognized and conventional forms biofertilizers that are applied to soil are known to take.
Furthermore, as discussed above, Yang discloses the inclusion of 60-85 wt.% organic wastes in their medium for growing the cyanobacteria (e.g. Calothrix). In light of Fiato’s disclosure that peat, which is neutralized by addition of 1% calcium carbonate, is also to be used as a nutritive medium for the growth of bacteria used in biofertilizer formulations, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to further combine the teachings of Yang and Selvi with the teachings of Fiato, and try using peat with 1% calcium carbonate in lieu of organic wastes in the cyanobacterial fertilizer of the combined teachings of Yang and Selvi discussed above. One of ordinary skill in the art would have been motivated to do so as peat is organic matter that is known to be used as a carrier for biofertilizers, providing a nutritive medium for the growth of the biofertilizer bacteria and prolong their survival. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as both Yang and Fiato are directed to biofertilizers, and peat is known to be used with biofertilizers comprising cyanobacteria, such as Calothrix.
With regards to the amounts and ranges disclosed by the prior art references, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (KR 20040028034 A; citations from Google English machine translation; of record), Selvi et al. (Selvi) (International Journal of Life science & Pharma Research; of record), and Fiato et al. (Fiato) (US 2014/0345341 A1; of record) as applied to claims 1, 3, 5, 10, and 11, further in view of Mena Campos et al. (Mena Campos) (US 2010/0300166 A1; of record).
Applicant’s claims are set forth above and incorporated herein. 
Applicant further claims wherein the species are present at a concentration ranging from 1 x 101 to 1 x 1030 CFU/g.

The teachings of Yang, Selvi, and Fiato, and the motivation for their combination are set forth above and incorporated herein.

The combined teachings of Yang, Selvi, and Fiato do not appear to explicitly disclose wherein the consortium of microorganisms of genus Calothrix sp. are present at a concentration ranging from 1 x 101 to 1 x 1030 CFU/g. Mena Campos is relied upon for this disclosure. The teachings of Mena Campos are set forth herein below.

Mena Campos discloses biofertilizers, which are defined as products based on microorganisms that usually live in the soil. Mena Campos discloses that by increasing their population through the artificial inoculation, the response is that this microorganisms boost their biological activity, thus supplying the plants with important nutrients that enhance their growth. Biofertilizer compositions contribute to enhancing the soil fertility, creating the conditions for more favorable plant development a concentration of approximately 1012 CFU/g of the composition (para.0015). 

As discussed above, Yang’s cyanobacterial fertilizer is a biofertilizer that is applied to the soil  for the growth of agricultural crops and enhancing the soil for plant growth. In light of Mena Campos’s disclosure that biofertilizers applied to the soil for enhancing plant growth are known to comprise the active bacteria at a concentration of approximately 1012 CFU/g of the composition, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date to further combine the teachings of Yang, Selvi, and Fiato with the teachings of Mena Campos, and try incorporating the Calothrix cyanobacteria in Yang’s cyanobacterial fertilizer at a concentration of approximately 1012 CFU/g of the composition. One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so as such a concentration of bacteria is known to be used in biofertilizers for application to soil for enhancing plant growth. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results. In particular, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated to engage in routine experimentation from the art recognized concentration (e.g. Mena Campos’s disclosed concentration) to determine the optimal or workable range of cyanobacteria concentration for the fertilizer formulation of the combined teachings of the cited prior art references by increasing or decreasing the concentration based on art recognized factors, such as the condition of the soil before application, type of crops to be planted in the soil, the amount of crops to be planted in the soil, etc., in order to obtain the optimal soil condition and enhanced plant growth. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
.

Claims 1, 3, 5, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (KR 20040028034 A; citations from Google English machine translation; of record), Selvi et al. (Selvi) (International Journal of Life science & Pharma Research; of record), Buchholz (US 5,501,720; published Mar. 26, 1996), and Carpenter (US 2014/0352376 A1; published Dec. 4, 2014).
Applicant’s claims are set forth above and incorporated herein. 
Applicant further claims wherein the substrate or immobilizing vehicle to immobilize the microorganisms is a polymeric material, and wherein the polymeric material is selected from phenol-formaldehyde resin foams for agricultural use.

The teachings of Yang are set forth above and incorporated herein.

Yang does not appear to explicitly disclose: (i) the specific species of Calothrix; (ii) wherein the substrate or immobilizing vehicle to immobilize the microorganisms is a polymeric material, and wherein the polymeric material is selected from phenol-formaldehyde resin foams for agricultural use. Selvi, Buchholz, and Carpenter are relied upon for this disclosure. The teachings of Selvi are set forth above and incorporated herein. The teachings of Buchholz and Carpenter are set forth herein below.

Buchholz discloses a delayed release fertilizer composition consisting essentially of a mixture of a urea-formaldehyde resin and a lignosulfonate prepared by spray-drying an aqueous mixture of a urea-formaldehyde resin and a lignosulfonate (abstract). The weight ratio of urea-formaldehyde resin solids to lignosulfonate solids can vary from about 1:1 to about 15:1, and more particularly varies between about 1:1 to about 10:1 (col.4, ln.48-51). 

Buchholz discloses that the particles of the spray-dried composition have a porosity sufficient to absorb a significant amount of water without caking, which makes the material useful as a fertilizer carrier (col.2, ln.39-43).
Carpenter discloses a solid fertilizer composition comprising bioactive agent, in particular microorganisms (para.0002). The microorganisms may be viable or non-viable (para.0033). The fertilizer composition includes a carrier system for delivering a bacterial mix to crops, and is useful in promoting the health and vigor of plants (para.0008-0009). The carrier system is a dried powder, granulate, or porous media (para.0012). The carrier particles may be organic or inorganic (para.0042). The concentration of the bacteria mixture is about 0.001% to 10% (w/w) of the carrier (Carpenter claim 21). 
The carrier may include a chemical nitrogen, phosphorus, and potassium ingredients, a plant nutrient, a humate, or a vitamin (para.0043). The fertilizer composition may further mixed with at least one additional fertilizer ingredient prior to contacting the crops (para.0021). 

As discussed above, Yang is directed to a cyanobacterial fertilizer comprising cyanobacteria, such as those of the genus Calothrix, which is applied to soil to enhance the growth of crops, such as rice. In light of Selvi’s disclosure that Calothrix castelli is known to fix atmospheric nitrogen in rice paddy soils and enhance soil fertility, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Yang and Selvi, and use Calothrix castelli as the specific species of Calothrix cyanobacteria in Yang’s cyanobacterial fertilizer. One of ordinary skill in the art would have been motivated to do so as Calothrix castelli was found to enhance soil fertility and fix atmospheric nitrogen in rice paddy soils, which is beneficial in that it would provide nutrients to the crops, thus enhancing their growth. One of ordinary skill in the art would have Calothrix cyanobacteria in their fertilizer for application to soil and enhancing the growth of crops, and Selvi discloses that Calothrix castelli is a species of Calothrix known to enhance soil fertility and fix atmospheric nitrogen in rice paddy soils.
Further, as discussed above, Carpenter discloses that it is known for microbial fertilizers to be used with a carrier, and that the concentration of the microorganism is about 0.001-10% (w/w) of the carrier. In light of Buchholz’s disclosure that their composition (spray dried mixture of a urea-formaldehyde resin) is useful as a fertilizer carrier and as a fertilizer having delayed release characteristics, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to further combine the teachings of Yang and Selvi with the teachings of Carpenter and Buchholz and further include Buchholz’s fertilizer carrier into the cyanobacterial fertilizer of the combined teachings of Yang and Selvi in an amount so that the cyanobacteria is about 0.001-10% (w/w) of the carrier. One of ordinary skill in the art would have been motivated to do so in order to have additional nutrient sources for the soil and crops and to have a formulation that provides delayed release characteristics, thus lengthening the amount of time that nutrients are available for the crops. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Carpenter discloses that microbial fertilizers are known to be used with carriers and additional fertilizers, and Buchholz’s composition is known to be used as a fertilizer and as a fertilizer carrier. Furthermore, as a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  MPEP 2144.06. In the instant case, both Yang and Buchholz are directed to fertilizer compositions and being combined to form a fertilizer composition.
With regards to the amount of the urea-formaldehyde resin in the fertilizer composition of the combined teachings of Yang, Selvi, Carpenter, and Buchholz, as discussed above the Calothrix Calothrix is about 0.001-10% (w/w) of the carrier. In the case that the fertilizer composition of the combined teachings of the cited prior art references comprises 1 wt.% of the Calothrix component, and is 10% w/w of the carrier, then Buchholz’s fertilizer carrier is present in an amount of 10 wt.% of the composition. As discussed above, Buchholz’s spray-dried powder has a weight ratio of urea-formaldehyde resin solids to lignosulfonate solids from 1:1 to about 15:1. In the case that the weight ratio of the urea-formaldehyde resin solids to lignosulfonate solids is 1:1, the fertilizer composition of the combined teachings of the cited prior art references comprises urea-formaldehyde resin solids in an amount of 5 wt.%.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Response to Arguments
Applicant's arguments filed February 23, 2021 have been fully considered but they are not persuasive.
(3) Applicant argues that the cited prior art references do not disclose or suggest the components of the instant claims, and discusses the deficiencies of the Yang reference.

With regards to Applicant’s argument (3), the traversal argument is not found persuasive. In light of Applicant’s claim amendments, new rejections are set forth above. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). For example, with regards to the newly amended claim 1, in the new rejection set forth above over the combined teachings of Yang, Selvi, and Fiato, Selvi was relied upon for the specific species of Calothrix (Calothrix castelli), and Fiato was relied upon for the specific substrate or immobilizing vehicle (peat) and soil pH buffer (calcium carbonate). 

(4) Applicant presents a comparative Example 9, and argues that Example 9 demonstrates the need of use of soil pH buffer in the formulation to ensure the viability of the product once applied to soils and increased yield and quality of vegetable crops.

With regards to Applicant’s argument (4), the traversal argument is not found persuasive. Applicant’s presented Example 9 does not appear to be in the application as originally filed nor does it appear to be from a published reference. Thus, the example must be presented in the form of an affidavit or declaration. See MPEP 716.01(c) and 716.02(g). Furthermore, it is noted that as the Remarks are in black and white, it is hard to discern the line for Formulation A from the line for Formulation B in Figures 2-4. Examiner kindly suggests using different markers or different types of lines for each formulation to make it clear which line belongs to which formulation.
Further, it is noted that the specific components and amounts of each component of Formulations A and B are not disclosed. Thus is cannot be determined if a proper comparison is being made to conclude that the differences seen between the two formulations is due to the amount of soil pH buffer nor can it be determined if the data is commensurate in scope with the claims. Moreover, in the rejections set forth above, Fiato discloses that 1 wt.% of calcium carbonate (soil pH buffer) is known to be used in fertilizer compositions as part of a carrier for biofertilizers, providing a nutritive medium for the growth of the biofertilizer bacteria, such as cyanobacteria, and to prolong their survival.
Furthermore, Applicant notes that Example 9 demonstrates the need of the use of soil pH buffer in the formulation. However, this is not commensurate in scope with the claims because the claims as currently written do not require a soil pH buffer in the formulation as the claims include the amount 0% for the amount of soil pH buffer. Claim 10 also allows explicitly recites that the formulation may be without a soil pH buffer.

Conclusion
Claims 1, 3-5, 7, 10, and 11 are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616